Order entered March 5, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00559-CR

                                  DONALD CAINE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-31232-Y

                                            ORDER
       The Court ORDERS court reporter Sharina Fowler to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing State’s Exhibit no. 27, a CD.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to court

reporter Sharina Fowler, and to counsel for all parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE